           Case 1:20-cr-00182-VEC Document 113 Filed 01/21/21 Page      USDC1 SDNY
                                                                               of 1
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 1/21/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-182 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 21, 2021, counsel for the parties appeared before the Court via

video conference for an oral argument on Defendant’s Motion to Suppress, Dkt. 89; and

       WHEREAS at the hearing, Defense counsel waived the appearance of his client, Mr.

Burgos;

       IT IS HEREBY ORDERED that Defendant’s Motion to Suppress evidence obtained

pursuant to a warrant for cellphone location information and toll records for the period of March

1, 2019 to March 31, 2019 is denied. At the hearing, the Government attested that it will not use

the information and records obtained pursuant to this warrant in its prosecution of Mr. Burgos.

Accordingly, the Motion to Suppress with respect to this warrant is denied as moot.

       IT IS FURTHER ORDERED that for the reasons stated at the hearing, Defendant’s

Motion that an evidentiary hearing be scheduled pursuant to Franks v. Delaware, 418 U.S. 154

(1978), is granted. By no later than Friday, January 29, 2021, the parties must propose dates

for an in person Franks hearing to be held in Courtroom 443 of the Thurgood Marshall United

States Courthouse, located at 40 Foley Square, New York, New York 10007. The Court will

decide the remainder of Defendant’s Motion to Suppress following the Franks hearing.

SO ORDERED.

Dated: January 21, 2021
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge
